846 F.2d 613
The STATE of UTAH, By and Through its DIVISION OF STATELANDS, Plaintiff-Appellant,v.UNITED STATES of America, William F. Clark, Secretary of theDepartment of the Interior;  Robert F. Burford, Director ofthe Bureau of Land Management within the Department of theInterior;  and Roland G. Robison, Jr., Utah State Directorof the Bureau of Land Management, Defendants-Appellees.
No. 83-1731.
United States Court of Appeals,Tenth Circuit.
May 9, 1988.

1
Dallin W. Jensen, Sol. Gen. of the State of Utah (David L. Wilkinson, Atty. Gen. of Utah Michael M. Quealy and R. Douglas Credille, Asst. Attys. Gen., Salt Lake City, Utah, were also on the brief), for plaintiff-appellant.


2
Lois J. Schiffer, Atty., Dept. of Justice (F. Henry Habicht, II, Asst. Atty. Gen., Washington D.C., Brent D. Ward, U.S. Atty., Salt Lake City, Utah, Dirk D. Snel, Steven A. Herman, and Lawrence W. Puckett, Attys., Dept. of Justice, Washington, D.C., were also on the brief), for defendants-appellees.


3
Before HOLLOWAY, Chief Judge, and LOGAN, Circuit Judge*.

ORDER ON REMAND

4
Pursuant to the mandate of the Supreme Court rendered in its Cause No. 85-1772, --- U.S. ----, 107 S. Ct. 2318, 96 L. Ed. 2d 162, the judgment of this court having been reversed, the judgment of this court is vacated.  The Supreme Court having determined the question of title to the bed of the Utah Lake, there are no issues remaining to be determined by this court.  This cause is accordingly remanded to United States District Court for the District of Utah for further proceedings and judgment in accord with the opinion and the mandate of the Supreme Court, and which further provides for recovery by the petitioner, Utah Division of State Lands, from the United States of costs in the amount of $1,270.00.



*
 The Honorable William E. Doyle was a member of the original panel but he had since died